12/12/2018       15:28            4048817777                                                 ALSTN                                                                   PAGE   02/03
             Case 1:17-cv-07417-VM-HBP Document 94 Filed 12/13/18 Page 1 of 2




                                                           ALSTON&BIRD
                                                                            90 P~r~ Av~nu~
                                                                         New Yori<, NY 10016
                                                                  '-lN10-g<100 I Fa~: 212·2~0-9444


                                                                       Direct Ola!: 212.].10·9471                             Em911: karLsurclcen@MIJton.com


           December 12, 2018

        VIA FACSIMILE                                                                                                     f I ",flC SDNY                               ------ii
        The Honorable Victor Marrero
                                                                                                                         I DOCUMENT                                           i·
                                                                                                                         I l,
        United States District Judge                                                                                    .•1
                                                                                                                          .   ·.LECTRONJ<                      · · y Iii.FD
                                                                                                                                                              :i,
        United States Courthouse                                                                                              . H )(' #:
        500 Pearl Street, Suite 1040
        New Yotk, NY 10007                                                                                             L ---- 1
                                                                                                                                  \TE FILED1_

        Re: Coventry Capitaly. EEA Life Settlemepts Inc.• No.J7~cy-0741Z
        Dear Judge Marrero:

               We represent Defendant EBA Life Settlements, Inc. ("EEA Inc.'") in the above referenced
        matter and write in respom;e to the letter of Plaintiff Coventry Capital US LLC ("Coventry'') to
        Your Honor dated 7 December 2018. 1

                Defendants agree that continued settlement discussions would not be productive. But
        contrary to Coventry's misleading suggestion in its letter, which unnecessarily and improperly
        dei;cribed (inaccurately) the parties' confidential settlement negotiations, those discussions did
       not end as a result of a refosal by Defendants Lo provide information about the Portfolio. Rather,
       Defendants made clear in multiple written communications that they were willing to provide
        Coventry with the same information about the Portfolio that other bidders, including an affiliate
        of Coventry, have received. With that information, it would have been straightforward for
        Coventry to make an indicative bid (subject to refinement upon further due diligence). Coventry
       has protested in its preliminary injunction motion and throughout this litigation that it wanted to
       bid on the Portfolio. Tellingly, wben given an opportunity to make an indicative bid, with parity
       of information against rival bidders, Coventry spurned that opportunity and instead demanded
       special treatment, including information that no otllcr bidders have received (such as information
       about rival bids). Defendants engaged in good faith to resolve this li,tigntion as soon as possible;
       however, Coventry continues to be intent on using it as commercial leverage. It is regrettable
       th~t Coventry saw fit to desc1ibe (at all) confidential settlement discussions in open
       correspondence. That was a fundamental abuse of rhe good faith ancl confident.isl bai;is on which
       our client had agreed to proceed.

              We respectfully request that the Court rule on Coventry's pending motion for a.
       preliminary injunction.


       1
           We have conferred with coun!:el for Biren Patel and Vincent Piscaer (collectively, tlie "Individual
       Defendants") and r.hey join in this letter.
       AISt~n ~ Aird Lt.•                                                                                                                       www ,0 j~ton.co,,,

       /\tl•ot., I 6<11ln~ I Druntl~ I a,.,rlott• I C3ll&s I Lo, M~.,I•~ I New Vert( I R,,,.~,rc~ Tr1en!le I S•n Fr.1nclt•~ I Sllli:on Vaflcv I W~:hl~gt0~. o.C.
12/12/2018     15:28     404881 7777            ALSTN                             PAGE   03/03
               Case 1:17-cv-07417-VM-HBP Document 94 Filed 12/13/18 Page 2 of 2




         PRge 2

                                                Respectfully submitted,


                                                -7&,1!             ~      -
                                                Karl Geercken



         cc:      Counsel of Record




                   /?--/~~/!?
                         DATE
